iiper, J.,
concurring in syllabus and judgment only. I concur to make clear thaTthe^casual chain was too extended in this case for the negligent doctor to be liable for damagesjrjdated to Steven Simmerer’s heart defect. However, if the Simmerers had sought a permanent sterilization in order to prevent the birth of a child who might be especially at ' risk^for birth defects, I would hold differently. In that instance, I believe there wouldlre'enojigh of a direct link to the child’s condition that the doctor who negligently performed~ddie^§tgrihzation procedure could be held liable.